Fourth Court of Appeals
                              San Antonio, Texas
                                   JUDGMENT
                                 No. 04-15-00115-CV

                                 Gerald VERGOTT,
                                      Appellant

                                          v.

                           BIRDY APARTMENTS, LLC,
                                   Appellee

              From the County Court at Law No. 5, Bexar County, Texas
                          Trial Court No. 2015CV00393
                   Honorable David J. Rodriguez, Judge Presiding

BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE PULLIAM

   In accordance with this court’s opinion of this date, this appeal is DISMISSED.

   SIGNED April 15, 2015.


                                           _________________________________
                                           Jason Pulliam, Justice